Exhibit 10.49

 

EXECUTION VERSION

 

CONSULTING AGREEMENT

 

This Consulting Agreement is entered into as of February 6, 2018 (this
“Agreement”) by and between Allergan plc (the “Company”), and Maria Teresa
Hilado (the “Consultant” and, together with the Company, the “Parties”).

 

RECITALS

 

WHEREAS, the Consultant has served the Company and its affiliates, as the
Company’s Executive Vice President and Chief Financial Officer, and has
considerable knowledge and experience with respect to the Company’s operations;

 

WHEREAS, the Consultant and the Company have agreed that the Consultant’s
employment with the Company and its affiliates will terminate on April 4, 2018
(the “Employment Cessation Date”);

 

WHEREAS, the Company has determined that it is in its best interests for the
Consultant to make available her continued services and expertise to the Company
following the Employment Cessation Date, for the consideration and on the terms
and conditions set forth below; and

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and intending to be legally bound,
the Parties hereto agree as follows:

Section 1Engagement

 

1.1Services.  Upon the terms and subject to the conditions of this Agreement,
the Company hereby engages the Consultant, and the Consultant hereby accepts
such engagement, as an independent contractor to provide such services as may be
requested from time to time by the Chief Executive Officer or the Chief
Financial Officer of the Company (the “Services”).  Notwithstanding any
provision of this Agreement to the contrary, the Company and the Consultant
intend that (i) as of the Employment Cessation Date, the Consultant shall have a
“separation from service” from the Company (within the meaning of Section 409A
of the Internal Revenue Code of 2017, as amended (the “Code”)) and the
regulations promulgated thereunder, including but not limited to Treasury
Regulation Section 1.409A-1(h)(2)(1) and (ii) the amount of time the Consultant
shall provide the Services during the Term shall be less than twenty percent
(20%) of the average level of bona fide services performed by the Consultant
during the thirty-six (36) month period preceding the Employment Cessation Date.

1.2Location.  During the Term, the Consultant shall be available to provide the
Services remotely (via phone, e-mail or fax), provided, however that at the
option of the Company, Consultant shall be required to attend meetings with the
Company’s management from time to time as reasonably requested by the Company.

 

--------------------------------------------------------------------------------

 

1.3Term and Scope of Agreement.  This term of this Agreement shall commence upon
the Employment Cessation Date and shall continue until December 31, 2018 (the
“Termination Date”), unless earlier terminated in accordance with Section 1.4
(the “Term”). The Consultant shall not be required to provide Services in any
one calendar month that exceeds 30 hours in the aggregate. In addition, any
request by the Company to provide Services shall be reasonable and timely, and
shall be subject to the Consultant’s business and personal schedule.

1.4Termination.  This Agreement shall not be terminated by either Party, other
than the Company may terminate this Agreement and the Term at any time for Cause
(as defined below), and such termination shall be communicated by a written
“Notice of Termination” to the other party hereto delivered in accordance with
this Section 1.4.

1.4.1For purposes of this letter, “Cause” shall mean (i) subject to the last
sentence of Section 1.3 above, any refusal by the Consultant to perform the
Services, after written notice thereof by the Company and a reasonable
opportunity to cure, not to exceed 30 days (provided such refusal is reasonably
susceptible to cure); (ii) any act of dishonesty, fraud, embezzlement, theft or
misappropriation by the Consultant in connection with or related to the
performance of the Services hereunder or the indictment of or plea of nolo
contendere by the Consultant to any felony or crime involving moral turpitude;
(iii) any gross negligence or willful misconduct by the Consultant in connection
with the performance of the Services; or (iv) any adjudicated breach by the
Consultant of any of the material terms contained in this Agreement or any
agreement between the Consultant and the Company or its affiliates, after
written notice thereof by the Company and a reasonable opportunity to cure, not
to exceed 30 days (provided such breach is reasonably susceptible to cure).

1.4.2For purposes of the Agreement, “Date of Termination” shall mean the date
specified in the Notice of Termination.

1.5Effect of Termination.  If the Company terminates this Agreement for Cause,
the Company’s obligations to pay the Consulting Fee (as defined below) shall
immediately cease as of the Date of Termination.

1.6Relationship of Parties.  The Consultant is an independent contractor of the
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between the
Consultant and the Company (or any of its affiliates) for any purpose.  Except
to the extent specifically authorized in advance by the Company in writing, the
Consultant (a) shall have no authority (and shall not hold herself out as having
authority) to represent, bind or act on behalf or in the name of the Company or
any of its affiliates, and (b) shall not make any agreements or representations
on behalf of the Company or any of its affiliates.  Without limiting the
generality of the foregoing, except as otherwise provided in the Separation
Agreement (as defined below), the Consultant will not be eligible to participate
in any vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by the
Company or any of its affiliates to its employees.  The Company will not be
responsible for withholding or paying any income, payroll, Social Security or
other federal, state or local taxes, making any insurance contributions,
including unemployment or disability, or obtaining worker's compensation
insurance on behalf of the Consultant.  The Consultant shall be responsible for,
and shall

2

 

--------------------------------------------------------------------------------

 

indemnify the Company against, all such taxes or contributions, including
penalties and interest. The Consultant may not engage any person in connection
with the performance of the Services without the Company’s prior written
consent.  The Consultant shall be fully responsible for any such persons and in
no event shall the Consultant be relieved of her obligations under this
Agreement as a result of its use or engagement of any such persons.

Section 2Compensation

2.1Consulting Fee.  As consideration for the provision of Services and the
rights granted to the Company under this Agreement, during the Term the
Consultant shall be paid a monthly consulting fee of $16,000, payable in
arrears, which shall be paid no later than the fifteenth (15th) day of the
following  month (the “Consulting Fee”). The Consulting Fee shall not be
prorated for the month of April 2018.

2.2Expense Reimbursement.  The Company agrees to promptly reimburse the
Consultant for reasonable and appropriately documented out-of-pocket expenses
actually incurred and paid by the Consultant but only to the extent (a) directly
related to the Consultant’s performance of the Services, (b) incurred in
accordance with the Company’s expense reimbursement policies and (c) approved in
writing in advance by the Company. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code to the extent that such reimbursements are subject to
Section 409A of the Code, including, where applicable, the requirements that (a)
any reimbursement is for expenses incurred during the Term, (b) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (c) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (d)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.

2.3Withholding, etc.  Amounts payable under this Agreement shall be without
deduction or withholding of any kind other than any tax or other deduction or
withholding determined by the Company to be required by law.  Except as
otherwise provided herein, the Company shall be entitled to set-off against and
deduct from any amount payable to the Consultant hereunder any amount which it
in good faith considers to be due to the Company or any of its affiliates under
the terms of this Agreement or any other agreement involving the Parties or
their respective affiliates.

Section 3Certain Agreements

3.1Confidentiality.  During the Term, the Consultant shall be subject to Section
6(a) of the Separation Agreement and Release between the Company and the
Consultant dated February 6, 2018 (the “Separation Agreement”), which is herein
incorporated by reference.

3.2Proprietary Items.  The Consultant will not remove from the Company or any of
the Company’s premises (except to the extent such removal is for purposes of the
performance of Consultant’s duties hereunder at home or while traveling, or
except as otherwise specifically authorized by the Company) any document,
record, notebook, plan, model, component, device, or computer software, whether
embodied in a disk or in any other form (collectively, the

3

 

--------------------------------------------------------------------------------

 

"Proprietary Items").  The Consultant recognizes that, as between the Company,
on the one hand, and the Consultant, on the other hand, all of the Proprietary
Items, whether or not developed by the Consultant, are the exclusive property of
the Company.  Upon any termination of the Term or this Agreement, or upon the
Company's request at any time, the Consultant will return to the Company all of
the Proprietary Items in the Consultant's possession or subject to the
Consultant's control, and the Consultant shall not retain any copies or other
physical embodiment of any of the Proprietary Items.

3.3Other.  Nothing in this Section 3 shall limit any other non-compete,
non-solicitation, confidentiality, intellectual property-related or other
covenants or restrictions to which the Consultant may be subject under any other
agreement, including Section 6 of the Separation Agreement and Release or
otherwise. This Section 3 shall survive the termination of this Agreement.

Section 4Miscellaneous

4.1Notice.  All notices, approvals and other communications required or
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
cable, telecopy, telegram or facsimile (which is confirmed by the intended
recipient), and (c) when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid, to
the Parties at the following addresses:

In the case of Consultant:  to the most recent address on file with the Company

 

With a copy to

 

Stewart Reifler, Esq.

 

 

Vedder Price P.C.

 

 

1699 Broadway, 31st Floor

 

 

New York, New York 10019

 

In the case of the Company:

 

Allergan plc

 

 

5 Giralda Farms

 

 

Madison, New Jersey 07940

 

 

Attention:  Chief Legal Officer & Secretary

 

or such other persons or addresses as either Party may from time to time
designate by notice to the other.  

4.2Assignment; Binding Effect.  No Party shall assign or transfer or purport to
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other Party; provided, however, that the
Company shall be permitted to assign or transfer any of its rights or
obligations hereunder to any affiliate of the Company without the written
consent of the Consultant.  This Agreement shall inure to the benefit of the
Parties and their respective permitted successors and assigns and is binding
upon the Parties and their respective successors and assigns.

4

 

--------------------------------------------------------------------------------

 

4.3Amendment; Waiver.  This Agreement may be amended, changed or supplemented
only by a written agreement executed and delivered by the Parties.  Any waiver
of, or consent to depart from, the requirements of any provision of this
Agreement shall be effective only if it is in writing and signed by the Party
giving it, and only in the specific instance and for the specific purpose for
which it has been given.  Except as otherwise provided by this Agreement, no
failure on the part of any Party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right.

4.4Entire Agreement.  This Agreement constitute the entire agreement between the
Parties pertaining to the subject matter hereof (i.e., the providing of the
Services by the Consultant to the Company) and supersedes all prior agreements,
negotiations, discussions and understandings, written or oral, between the
Parties with respect to such subject matter.  

4.5Severability.  If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  The Parties shall negotiate in good faith to amend this Agreement
to give effect to the purpose and intent of the provision found to be invalid,
illegal or unenforceable.  

4.6Governing Law; Dispute Resolution.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without regard
to principles of conflict of laws, unless superseded by federal law.  The
Parties agree that any controversy or claim not resolved by the Parties arising
out of or relating to this Agreement shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration held in Morris
County, New Jersey and conducted, to the extent not inconsistent with the laws
of the State of New Jersey, pursuant to the Rules for Arbitration of Employment
Disputes of the American Arbitration Association, and the parties agree that
each side shall initially bear their own costs and fees, but that the arbitrator
may award reasonable costs and attorney’s fees to the prevailing Party.

4.7Costs.  Except as otherwise provided in this Agreement, each Party is
responsible for its own costs and expenses incurred in connection with
performing and observing its obligations and covenants under this Agreement.

4.8Counterparts.  This Agreement may be executed in any number of counterparts
which, taken together, constitute one and the same agreement.  

4.9No Third Party Beneficiaries.  Except as expressly contemplated by this
Agreement, nothing in this Agreement shall confer any rights upon any person
other than the Parties and their respective successors and permitted assigns.

[remainder of this page has been left blank intentionally]

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Consultant have each caused this
Agreement to be duly executed pursuant to due authorization, all as of the day
and year first above written.

 

ALLERGAN PLC

 

By:                                                                   

Name:  A. Robert D. Bailey

Title:  Executive Vice President, Chief Legal Officer and Corporate Secretary

 

CONSULTANT

 

______________________________

              Maria Teresa Hilado

 